Title: To Benjamin Franklin from John Jay, 31 May 1781
From: Jay, John
To: Franklin, Benjamin


Dr Sir
Aranjues 31st May 1781
Your favor of the 20th. Inst reached me two Days ago. The Intelligence transmitted with it had reached us by the Way of Cadiz. I am nevertheless much obliged by this Mark of your friendly Attention. The Packet from america abt which you enquire came safe to Hand. It contained only some old Letters of Jany last from govr. Livingston & his family— The Vessel which lately arrivd at Cadiz from Pha. [Philadelphia] brought several Letters. I have not however recd. a Line from Congress since Jany last, tho some of my Correspondents inform me that the Prest had written. I am much perplexed for Want of regular Intelligence, & expect to continue so till some other than the usual mode of conveying it is adopted. The enclosed extracts of Letters from Mr Harrison to me shew that this Remark is not without Foundation— These Extracts are from Letters of 8. 11 & 0 Days of may 1781 abt Letters brought by the Virginia & stopped. Bills upon me have lately arrived dated in March. How can this be reconciled to the obvious Dictates of Prudence & Policy?— I hear Mr. Laurens has left you to return to Am. He promised to give me previous Notice of it—but not a Line. I have lately recd. a Letter from Mr Adams requestg but not containing, Intelligence— it is the first I have had from him these six Months— I wait only for a proper Opportunity to reply particularly to your Letter by my Courier.
Mr. Vaughan who brought a recommendatory Letter from you to mr Carm. [Carmichael] is here— He desired me on his arrival at Madrid to administer to him an Oath of Allegeance to the United States, in order to justify his calling himself an American and to facilitate his pursuing his Objects in this Country & his passing from hence to america— I have no Doubt but that his Character & Intentions are fair— he seems to be a sensible Young Gentleman & I wd. with pleasure do him Service—but as I knew he was not an american I could not represent him as such—nor could I comply with his Request as to administring the Oath, haveg no power for that purpose, either expressed or implied in my Commission or Instructions. He told me you had advised him to take such an Oath at Bordeaux and had appointed a person there to administer it, but that prudential Considerations had induced him to postpone it till his arrival here— I advised him to wait on the Minister and communicate to him a true State of his Case, being of opinion that such a Step supported by your Letter to Mr Carm. wd. have silenced Doubts & Enquiries & enabled him to obtain such Passports as might be necessary for his travelling in this kingdom— He nevertheless thought it best to delay it for the present and to go & stay at Toledo till I shd. recieve your Answer to a Letter I promised to write to you on the Subject of administring the Oath. He accordingly went to Toledo, but not having a Pasport the govr wd not permit his remaing there— this Circumstance brought him here, I shall endeavour to obtain a Pasport for him to return there on the Ground of yr Letter in his favr. I believe it to be the Inclination as well as the Interest of America to augment her Number of Citizens but still her Consent to admit a Foreigner must be as necessary as his consent to be admitted besides, it appears to me that an oath of Allegeance to the united States can with propriety be only administred to Servants of Congress—for tho a person may by Birth or admission become a Citizen of one of the States I cannot conceive how one can either be born or be made a Citizen of them all— I wish these Difficulties did not oppose my complying with the Request of Mr Vaughan whom I am the more desirous of servg as he appears to possess your Regard.
Be pleased to present my Compliments to your Grandson and be assured that I am with sincere Esteem & Attachment Dr Sir Your obliged & obt Servt
To Dr Franklin 31 May 1781
